Citation Nr: 1012081	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-23 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1955.  

The Board previously remanded the claim in May 2009.  The 
actions ordered by the Board have been completed.  The 
Veteran responded that he had not served in either the 
Reserves or the National Guard and had no examinations during 
his career as a law enforcement officer.  The records of his 
private physicians have been obtained.   Stegall v. West, 11  
Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  


FINDINGS OF FACT

1.  The Veteran has a hearing loss in the right ear by VA 
standards.  

2.  The Veteran experienced a sudden onset of severe right 
ear hearing loss in 2001. 

3.  The Veteran's private physician stated his current severe 
right ear hearing loss is probably of vascular origin with no 
evidence to indicate it is noise induced.  

4.  There is no evidence any right ear sensorineural hearing 
loss present prior to 2001, met the criteria to be considered 
a disability for VA purposes.   

5.  There is no evidence of chronic right ear hearing loss 
prior to 2001, and any opinions right ear hearing loss 
existed prior to 2001 are speculation.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing 
loss have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The Veteran requested that his claim be reopened.  In a May 
2009 decision the Board reopened the claim for service 
connection for right ear hearing loss.  June and August 2009 
letters informed the Veteran of the evidence necessary to 
support his claim.  

There is been extensive development of the Veteran's claim.  
The Board in the May 2009 remand requested that the Veteran 
identify any possible sources of evidence which could 
demonstrate he had right ear hearing loss prior to 2001.  The 
Veteran has replied that no such records exist as he was not 
in the Reserved or the National Guard.  

The Veteran's records from his private physician's and VA 
have been obtained.  They contain opinions as to the etiology 
of the Veteran's right ear hearing loss.  In addition, the 
Veteran has been afforded VA audiological evaluations.  The 
Veteran has submitted his contentions that his right ear 
hearing loss should be service-connected since his left ear 
hearing loss and tinnitus are both service connected based on 
his exposure to noise in service.  The Veteran has not 
identified any additional relevant evidence.  

Consequently, VA has no further duty to assist or notify the 
Veteran.  

Service Connection for Right Ear Hearing Loss

The Veteran's service separation examination indicated his 
ears were normal and his hearing was measured as being 15/15.  

In November 2002, the Veteran wrote VA that he had enlisted 
in the U.S. Army and been sent to 16 weeks of heavy weapons 
training.  It included rocket launchers, heavy mortars, 
recoilless rifles, heavy machine guns, 50 caliber and many 
light infantry weapons.  He completed jump school, was 
assigned to the airborne, and no noise protection had been 
provided during his military service.  After he was 
discharged he drove a U.S. Mail truck and was a Police 
Officer from 1960 to 1986.  He used ear protection while on 
the police firing range.  

A March 2001 letter from the Veteran's private 
Otolaryngologist, Joseph Steiniger, states the Veteran had 
the sudden onset of right sided hearing loss one month 
previously.  It had begun with a large blind spot in his 
right eye that rapidly progressed to hearing loss.  He had 
been seen in the Emergency Room where a computed tomography 
scan was negative.  A subsequent magnetic resonance imaging 
(MRI) was also reportedly negative.  The Veteran had no other 
difficulty, such as weakness or difficulty with his speech, 
other than his right sided hearing loss.  An audiogram that 
day showed severe sensorineural hearing loss in the right ear 
only.  He had a flat frequency response in the right ear.  
The left ear had a high frequency sensorineural hearing loss.  
The diagnosis was sudden right ear hearing loss. 

The Veteran was also seen by another private 
otolaryngologist, Loren Bartels.  In October 2001, Dr. 
Bartels noted in his records that the sudden sensorineural 
hearing loss in the right ear was probably vascular in 
origin.  

In July 2001, a VA audiological evaluation revealed the 
following, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
70
65
60
75
70

There is no doubt that the Veteran's hearing acuity in his 
right ear meets the VA definition for hearing impairment.  
See 38 C.F.R. § 3.385 (2009).  However, the weight of the 
evidence is that this had its onset in February 2001, many 
years after the Veteran's separation from the service, and 
any conclusions as to the presence of right ear hearing loss 
prior to that time is speculation.  

The Veteran contends the grant of service connection for left 
ear hearing loss and tinnitus is recognition that he 
sustained noise induced damage to his hearing in service and 
that it is absurd to exclude his right ear hearing loss.  In 
this case, the overwhelming loss of hearing in February 2001 
has made it impossible to determine to what degree if any his 
hearing in his right ear may have been affected by service.  
The Board futilely attempted to obtain any records which 
might reveal his right ear hearing status prior to the events 
of February 2001.  

The regulations provide that to establish service connection 
for a claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

While the Veteran has currently reported having some 
temporary hearing loss in service, he has not presented any 
evidence of continuity of symptomatology since service, upon 
which to establish benefits under 38 C.F.R. § 3.303.  In 
addition, the medical record clearly establish the onset date 
of his severe right ear hearing loss as being in 2001.  

It is observed that in an October 2003 letter, Dr. Steiniger 
wrote there was no evidence to indicate the current right ear 
hearing loss was noise induced.  He went, however, to 
indicate that prior to the onset of the pattern of flat 
severe hearing loss in the right ear there "likely also 
[was] the same underlying sensorineural hearing loss in the 
right ear" as was in the left ear, which in turn he linked 
to noise trauma during military duty.  While he used the word 
"likely," this a purely speculative statement concerning 
the right ear.  

Dr. Steiniger only first saw the Veteran in March 2001, there 
is no evidence by him or anybody else of conducting a hearing 
evaluation prior to 2001 (outside of the 15/15 hearing 
results at service separation), and the Veteran himself has 
not credibly described a chronic disability since service.  
Indeed, Dr. Steiniger's own letter reports the Veteran 
describing only a short term hearing loss following noise 
exposure in service (as compared to the Veteran's report of 
long term tinnitus from that time).  This is an instance in 
which there is simply no available clinical data upon which 
to base an informed conclusion concerning the Veteran's 
circumstances, and the Veteran himself has not reported a 
chronic impairment since service as to fill that void in 
facts.  Thus, the evidence is that the Veteran did not have 
chronic right ear hearing loss in service, it is not shown 
that he had right ear hearing loss to a compensable degree 
within one year of his separation from service, and there is 
no contemporaneous evidence during the period between 1955 
and 2001 of right ear hearing loss.  The Veteran has not 
complained or asserted he had right ear hearing loss prior to 
2001, and the letters from friends he submitted discuss long 
standing tinnitus complaints, not right ear hearing loss.  
Lastly, it is observed the VA examiner in 2003, declined to 
express an opinion on the question of a link between right 
ear hearing loss and service, due to the sudden nature of the 
loss in the right ear.  

With nothing on which to rest the 2003 comment that prior to 
2001, the Veteran had a right ear noise induced sensorineural 
hearing loss, other than in 2001 he had a left ear noise 
induced sensorineural hearing loss, the Board considers that 
comment with respect to the right ear, speculative.  As such, 
a basis upon which to establish service connection has not 
been presented.  

ORDER

Service connection for right ear hearing loss is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


